Cobb, P. J.
The bill of exceptions was certified by the judge on December 3, 1906. Service was acknowledged by counsel on December 26, 1906. It appears, from the official entry of the clerk of the trial court, that the bill of exceptions was filed in his office on December 26, 1906. A motion is made to dismiss the' *269writ of error upon the ground that it was not filed in the office of the clerk of the trial court within fifteen days from the date of the judge’s certificate. This motion must be sustained. Swafford v. Swafford, 125 Ga. 386, and cases cited.

Writ of error dismissed.


All the Justices concur.